Sawyer, J., concurring:
I think the record in the forcible entry suit of Zimmerman v. Perley properly rejected.
The Court refused the ninth instruction asked by the defendant, Perley, but gave it substantially in its general charge, with a further explanation which, if I comprehend its import, was in my judgment clearly erroneous. The explanation referred to is set out in full in the leading opinion and need not be repeated here. The explanation in effect informed the jury, that if the plaintiff acquired title under the Van Hess Ordinance by virtue of an actual possession for the period of time prescribed, from January 1st, 1855, to June 20th, following, and after such title vested if he was in possession of any part of the premises to which he had thus acquired title, claiming the whole, within five years before the commencement of the suit, the bar of the Statute of Limitations did not attach to any portion. Or, in other words, that if a party has a good title to a tract of land, and is in possession of any part, claiming title to the whole, such possession of a part will protect him against the Statute of Limitations as to the whole. That is to say, that there can be no such thing as acquiring an adverse possession which would set the Statute of Limitations in motion, of one half of a tract of land, while the owner is in the possession of the other half claiming title to the whole —no such thing as disseizing an owner of a part of a tract of land without disseizing him of the whole. If the Court had' qualified its charge on this point by saying that if the plaintiff had at any time within five years before the commencement of the suit been in possession of a part, claiming the whole, no other party being at the time in the adverse possession of any portion, the bar of the statute would not attach, it would have been unobjectionable. But there is no such, and no equivalent qualification, and the effect of the charge as it -stands is substantially as stated.
For this error I think the judgment should be reversed and a new trial had.